SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Exhibit 10.5

TRANSLOADING SERVICES AGREEMENT

THIS TRANSLOADING SERVICES AGREEMENT (this “Agreement”) is dated as of July 31,
2013, between Marlin Logistics, LLC, a Texas limited liability company
(“Marlin”), and Associated Energy Services, LP, a Texas limited partnership
(“AES”), both sometime hereinafter referred to jointly as the “Parties” and each
individually as a “Party”.

WITNESSETH

WHEREAS, AES desires to have crude oil, waxy crude and other types of crude
petroleum (collectively, “Crude Petroleum”) transferred (“transloaded”) from
trucks to railcars utilizing a skid transloader (“Skid Transloading Services”)
at Marlin’s Wildcat Transloading Facility (as defined hereinafter);

WHEREAS, Marlin intends to provide Skid Transloading Services with respect to
Crude Petroleum owned and/or controlled by AES, as further described herein,
subject to the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
hereinafter, AES and Marlin agree as follows:

 

1. Definitions

“AES Termination Notice” has the meaning set forth in Section 5.2.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is controlled by or is
under common Control with, the Person in question.

“Agreement” has the meaning set forth in the first paragraph of this agreement.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

“Barrel” means forty-two (42) U.S. gallons measured at sixty (60) degrees
Fahrenheit.

“Business Day” means a Day, other than Saturday or Sunday, when banks are open
for business in New York, New York.

“Capacity Reduction Period” has the meaning set forth in Section 5.3.

“Capacity Restoration” has the meaning set forth in Section 6.4.

 



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (a) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (b) has been furnished or
made known to the receiving Party without any obligation to keep it confidential
by a third party under circumstances which are not known to the receiving Party
to involve a breach of the third party’s obligations to a Party or (c) was
developed independently of information furnished or made available to the
receiving Party as contemplated under this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.

“Credit” has the meaning set forth in Section 4.3.

“Crude Petroleum” has the meaning set forth in the first “Whereas” clause set
forth above.

“Day” means a period of twenty-four (24) consecutive hours commencing 12:00
midnight Central Time, or such other period upon which the Parties may agree.

“Delivery Month” has the meaning set forth in Section 8.1.

“Effective Date” has the meaning set forth in Section 2.1.

“Excess Volumes” has the meaning set forth in Section 3.2.

“Extension Period” has the meaning set forth in Section 2.2.

 

2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

“Force Majeure” means acts of God, fires, floods, storms, landslides, lightning,
earthquakes, washouts, epidemics; acts of the public enemy, wars, blockades,
insurrections, terrorist acts, riots, civil disturbances; strikes, lockouts or
other industrial disturbances; compliance with orders of Governmental
Authorities; arrests and restraints of governments and people; explosions,
breakage or accidental disruption of service; breakdown of machinery, storage
tanks, or pipelines; freezing of machinery or lines of pipe; inability to obtain
at reasonable cost servitudes, right of way grants, permits, governmental
approvals, licenses, material, equipment, or supplies for constructing or
maintaining facilities; and similar events or circumstances that prevent a
Party’s ability to perform its obligations under this Agreement, so long as such
events or circumstances are beyond such Party’s reasonable control and not
caused by such Party’s negligence, and which could not have been prevented by
the Party’s due diligence; provided, however, that a Party’s failure to pay any
amounts due hereunder shall not constitute a Force Majeure event.

“Force Majeure Notice” has the meaning set forth in Section 5.1.

“Force Majeure Period” has the meaning set forth in Section 5.1.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Initial Term” has the meaning set forth in Section 2.2.

“Losses” has the meaning set forth in Section 12.2.

“Minimum Capacity” has the meaning set forth in Section 3.3.

“Minimum Volume Commitment” means 7,600 Barrels per Day multiplied times the
number of Days during the applicable calendar Month.

“Month” means a calendar month beginning with the first Day of such Month.

“Monthly Shortfall Payment” has the meaning set forth in Section 4.3.

“Monthly Volume Shortfall” has the meaning set forth in Section 4.3.

“Operational Modification” has the meaning set forth in Section 7.

 

3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Representatives” has the meaning set forth in Section 13.1.

“Skid Loader” means a Crude Petroleum transloader situated on a skid capable of
transloading a maximum of 475 Barrels per hour.

“Skid Transloading Fee” has the meaning set forth in Section 4.1.

“Skid Transloading Services” has the meaning set forth in the first “Whereas”
clause set forth above.

“Term” has the meaning set forth in Section 2.2.

“Termination Notice” has the meaning set forth in Section 5.1.

“transloaded” has the meaning set forth in the first “Whereas” clause set forth
above and “transloading” has a correlative meaning.

“Wildcat Transloading Facility” shall mean that certain Crude Petroleum
transloading facility situated in or near Price, Utah, which, for the purpose of
this Agreement, is comprised of one Skid Loader. For the purpose of this
Agreement, the definition of Wildcat Transloading Facility shall not include any
ladder transloading equipment or any storage tanks currently or in the future
situated at such facility, which, if utilized, will be addressed in a separate
agreement between Marlin and AES.

 

2. Effective Date and Term

 

  2.1. The obligations of the Parties, as described in this Agreement, shall
commence on July 31, 2013 (the “Effective Date”).

 

  2.2. This Agreement shall be in force for a primary term of three years from
the Effective Date (the “Initial Term”), and shall automatically renew from year
to year thereafter (each an “Extension Period”) until terminated by either Party
as of the end of the Initial Term, or any Extension Period thereafter, on no
less than one hundred eighty (180) days advance written notice prior to the end
of the Initial Term or any Extension Period thereafter. The Initial Term and all
Extension Periods, if any, shall be referred to in this Agreement collectively
as the “Term.”

 

4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

3. Dedications and Commitments

 

  3.1. Each Month, AES shall deliver volumes of Crude Petroleum for transloading
utilizing the Skid Loader situated at the Wildcat Transloading Facility equal to
at least the Minimum Volume Commitment or, in the event that AES fails to do so,
shall remit to Marlin the Monthly Shortfall Payment.

 

  3.2. AES may request that volumes of Crude Petroleum in excess of the Minimum
Volume Commitment be transloaded by Marlin utilizing the Skid Loader (“Excess
Volumes”). To the extent Marlin has then uncommitted, available capacity at the
Skid Loader, Marlin shall use reasonable efforts to transload any Excess Volumes
that AES may request be transloaded but shall not be obligated to do so. Any
such Excess Volumes transloaded by Marlin utilizing the Skid Loader shall be
transloaded at the rates specified in Section 4.1 below.

 

  3.3. Except during a Force Majeure event or a temporary shutdown of the
Wildcat Transloading Facility and/or the Skid Loader for testing, maintenance or
repair, Marlin agrees to maintain and operate the Skid Loader so that the actual
operating capacity of the Skid Loader for transloading of Crude Petroleum equals
or exceeds 380 Barrels per hour (the “Minimum Capacity”).

 

4. Fees

 

  4.1. AES shall pay Marlin the sum of ** per Barrel for all Skid Transloading
Services performed by Marlin pursuant to this Agreement (the “Skid Transloading
Fee”). The Skid Transloading Fee shall be increased on the first anniversary of
the Effective Date and on each annual anniversary date thereafter during the
Term, by a percentage equal to the greater of zero or the positive change in the
CPI-U (All Urban Consumers), as reported by the U.S. Bureau of Labor Statistics,
comparing the latest published data with the comparable data for the previous
year.

 

  4.2. Marlin shall invoice AES on a Monthly basis for the Skid Transloading
Services and AES shall pay all amounts due (including any Monthly Shortfall
Payments, as defined hereinafter, and payments for Excess Volumes) no later than
ten (10) calendar Days after AES’ receipt of Marlin’s invoices. Any past due
amounts owed by AES to Marlin shall accrue interest, payable on demand, at the
lower of (a) eight percent (8%) per annum or (b) the maximum lawful interest
rate.

 

  4.3.

If, during any Month, AES fails to deliver to Marlin for transloading utilizing
the Skid Loader at the Wildcat Transloading Facility an amount of Crude
Petroleum equal to at least the Minimum Volume Commitment for such Month, then
AES shall pay to Marlin an amount equal to (i) the Monthly Volume Shortfall for
such

 

5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  Month multiplied by (ii) the Skid Transloading Fee then in effect (the
“Monthly Shortfall Payment”). “Monthly Volume Shortfall” for any Month shall
mean the number of Barrels by which the Minimum Volume Commitment for such Month
exceeds the actual Barrels of Crude Petroleum delivered to Marlin at the Wildcat
Transloading Facility during such Month. The dollar amounts of any Monthly
Shortfall Payment included in the Monthly invoice described above and paid by
AES shall be posted as a credit to AES’s account (the “Credit”), and such Credit
shall be applied against amounts owed by AES for Excess Volumes transloaded by
Marlin during the then existing calendar quarter. Credits will be applied during
the calendar quarter in which such Credits accrue and any portion of the Credit
that is not used by AES during the applicable calendar quarter will expire.

 

  4.4. In addition to the Skid Transloading Fees set forth above, AES shall
reimburse Marlin for each of the following:

 

  (a) any costs incurred by Marlin in complying with any new Applicable Laws
that affect the services provided to AES under this Agreement, provided that
(i) compliance by Marlin with any such new Applicable Law to perform the Skid
Transloading Services in accordance with this Agreement requires capital
expenditures by Marlin not otherwise required for Marlin to conduct its business
in the ordinary course, and (ii) Marlin has made commercially reasonable efforts
to mitigate the effect of such Applicable Laws. AES and Marlin will negotiate in
good faith to agree on the level of the increased Skid Transloading Fees, which
will be sufficient to allow Marlin to recover such increased cost (plus
reasonable profit) incurred as result of any of the events described in this
paragraph;

 

  (b) all taxes (other than income taxes, gross receipt taxes, ad valorem taxes,
property taxes and similar taxes) incurred by Marlin on AES’s behalf with
respect to the services provided under this Agreement; and

 

  (c) The actual costs of any capital expenditures Marlin agrees to make at
AES’s request.

 

  4.5. AES and its duly authorized representatives may, at AES’s option and at
its sole expense at all reasonable times, but not more often than once in any
calendar year, audit the books and records of Marlin with respect to any amounts
payable by AES hereunder. Any audit of a particular calendar year must commence
during the two-year period (or such longer period as the Parties may agree)
following the end of such year.

 

6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

5. Force Majeure

 

  5.1. Unless otherwise specifically provided for in this Agreement, if Marlin
is rendered unable, wholly or in part, by Force Majeure to carry out its
obligations under this Agreement, other than to make payments due, the
obligations of Marlin, so far as they are affected by Force Majeure, will be
suspended during the continuance of any inability so caused, but for no longer
period. Marlin shall use commercially reasonable efforts to remedy such Force
Majeure.

 

  5.2. As soon as possible following the occurrence of a Force Majeure event,
Marlin shall provide AES with written notice of the occurrence of such Force
Majeure event (a “Force Majeure Notice”). Marlin shall identify the full
particulars and the approximate length of time that Marlin believes in good
faith such Force Majeure event shall continue (the “Force Majeure Period”). If
Marlin advises in any Force Majeure Notice that it believes in good faith that
the Force Majeure Period shall continue for more than six (6) consecutive
months, then, subject to Section 6 below, at any time after Marlin delivers such
Force Majeure Notice, either Party may terminate this Agreement, but only upon
delivery to the other Party of a notice (a “Termination Notice”) at least six
(6) months prior to the expiration of the Force Majeure Period; provided,
however, that such Termination Notice shall be deemed canceled and of no effect
if the Force Majeure Period ends prior to the expiration of such six (6) month
period. For the avoidance of doubt, neither Party may exercise its right under
this Section 5.1 to terminate this Agreement as a result of a Force Majeure
event with respect to any machinery, storage tanks, lines of pipe or other
equipment that has been unaffected by, or has been restored to working order
since, the applicable Force Majeure event, including pursuant to a restoration
under Section 6.4.

 

  5.3. Notwithstanding the foregoing, if AES delivers a Termination Notice to
Marlin (the “AES Termination Notice”) and, within thirty (30) Days after
receiving such AES Termination Notice, Marlin notifies AES in writing that
Marlin believes in good faith that it shall be capable of fully performing its
obligations under this Agreement within a reasonable period of time, then the
AES Termination Notice shall be deemed revoked and this Agreement shall continue
in full force and effect as if such AES Termination Notice had never been given.

 

  5.4.

Subject to Section 6 below, Marlin’s obligations to maintain the Minimum
Capacity shall be temporarily suspended during the occurrence and for the entire
duration of a Force Majeure event that prevents Marlin from transloading the
applicable Minimum Capacity. If Marlin is unable to transload volumes of Crude
Petroleum actually delivered by AES for transloading utilizing the Skid Loader
up to the Minimum Capacity due to a Force Majeure event lasting longer than
forty- eight (48) consecutive hours, during any such Force Majeure period after
the expiration of the 48 consecutive hour period (the “Capacity Reduction
Period”),

 

7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  the Minimum Volume Commitment shall be reduced to the actual capacity of the
Skid Loader and the calculation of any applicable Monthly Shortfall Payment
during such Capacity Reduction Period shall be based on the reduced Minimum
Volume Commitment. At such time as Marlin is capable of transloading volumes
equal to the Minimum Capacity, AES’s obligation to pay the full Skid
Transloading Fees and any Monthly Shortfall Payments based on the non-reduced
Minimum Volume Commitment shall be fully restored.

 

6. Capabilities of the Skid Loader

 

  6.1. Marlin shall use reasonable commercial efforts to minimize the disruption
of service utilizing the Skid Loader. Marlin shall promptly inform AES of any
actual or anticipated partial or complete disruption of service involving the
Skid Loader that is expected to extend for more than twenty-four (24) hours,
including relevant information about the nature, extent, cause and expected
duration of the disruption and the actions Marlin is taking to resume full
operations, provided that Marlin shall not have any liability for any failure to
notify, or delay in notifying, AES of any such matters except to the extent AES
has been materially prejudiced or damaged by such failure or delay. Marlin shall
provide AES with at least ten (10) Days’ prior written notice of any planned
maintenance or repair activity involving the Skid Loader that will significantly
reduce the Minimum Capacity.

 

  6.2. Subject to Section 3.2, Force Majeure, disruptions for routine testing,
repair and maintenance consistent with Crude Petroleum transloading industry
standards and any requirements of Applicable Law, Marlin shall accept for
transloading utilizing the Skid Loader, up to the maximum capacity of its Skid
Transloading Services, all Crude Petroleum that meets the quality specifications
of the applicable railroad Tariffs or AES’ purchaser(s). Further, Marlin shall
maintain and repair the Skid Loader in accordance with transloading industry
standards and in a manner which allows the Skid Loader to be capable, subject to
Force Majeure or temporary shutdown for testing, repair and maintenance, of
transloading volumes of Crude Petroleum that are no less than the Minimum
Capacity.

 

  6.3. If for any reason, including without limitation a Force Majeure event,
the throughput capacity of the Skid Loader falls below the Minimum Capacity,
then during such period of reduced throughput capacity, AES’s obligation to
deliver volumes of Crude Petroleum for transloading utilizing the Skid Loader up
to the Minimum Volume Commitment shall be reduced as described in Section 5.3.

 

  6.4.

If, for any reason, Marlin fails to maintain the capacity of the Skid Loader at
least at the Minimum Capacity for a period of fifteen (15) consecutive Days,
except during a Force Majeure event or temporary shutdown for testing, repair or
maintenance, either Party shall have the right to call a meeting between

 

8



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  executives of both Parties by providing at least two (2) Business Days’ prior
written notice. Any such meeting shall be held at a mutually agreeable location
and shall be attended by executives of both Parties having sufficient authority
to commit his or her respective Party to a Capacity Restoration (hereinafter
defined). At the meeting, the Parties shall negotiate in good faith with the
objective of reaching a joint resolution for the restoration of capacity through
the Skid Loader which shall, among other things, specify steps to be taken by
Marlin to fully accomplish such restoration and the deadlines by which such
restoration must be completed (the “Capacity Restoration”). Any such Capacity
Restoration shall set forth an agreed upon time schedule for such restoration.
Such time schedule shall be reasonable under the circumstances, consistent with
customary transloading industry standards and shall take into consideration
Marlin’s economic considerations relating to costs of the repairs and AES’s
requirements concerning its operations. Subject to the remainder of this
Section 6.4 and to Section 6.5, Marlin shall bear the entire cost of any
Capacity Restoration. In the event AES shall determine in good faith that its
economic considerations justify incurring additional costs to restore the Skid
Loader in a more expedited manner than the time schedule determined in
accordance with the preceding sentence, AES may require Marlin to expedite the
restoration to the extent commercially reasonable, subject to AES’s payment, in
advance, of the estimated incremental costs to be incurred by Marlin as a result
of such expedited time schedule. In the event the Parties agree to an expedited
restoration plan wherein AES agrees to fund a portion of the restoration cost,
then neither Party shall have the right to terminate this Agreement pursuant to
Section 5.1 above so long as such restoration is being conducted with due
diligence, and AES shall pay such portion of the restoration costs to Marlin in
advance based on an estimate conforming to applicable Crude Petroleum pipeline
industry standards. Upon completion of the restoration, AES shall pay the
difference between the actual portion of restoration costs to be paid by AES
pursuant to this Section 6.4 and the estimated amount paid under the preceding
sentence within thirty (30) Days after receipt of Marlin’s invoice or, if
appropriate, Marlin shall refund to AES the excess of the estimate paid by AES
over Marlin’s actual costs as previously described within thirty (30) Days after
completion of the restoration.

 

  6.5. If Marlin either (a) refuses or fails to meet with AES within the period
set forth in Section 6.4, (b) refuses to agree to perform a Capacity Restoration
or (c) fails to perform its obligations in compliance with the terms of a
Capacity Restoration, then AES may require Marlin to complete a restoration of
the Skid Loader. Any such restoration required under this Section 6.5 shall be
completed by Marlin at Marlin’s cost. Marlin shall use commercially reasonable
efforts to continue to provide transloading of Crude Petroleum tendered by AES
while such restoration is being completed. Any work performed by Marlin pursuant
to this Section 6.5 shall be performed and completed in a good and workmanlike
manner consistent with applicable Crude Petroleum industry standards and in
accordance with all Applicable Laws.

 

9



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  6.6. The services provided by Marlin pursuant to this Agreement shall consist
only of Skid Transloading Services and Marlin shall not be obligated to provide
terminalling or tankage facilities at any location or be obligated to arrange
railcar leasing or railroad transportation. Marlin shall not have liability for
any railcar with respect to ownership or lease costs. Marlin shall not charge
AES railcar storage while AES’ railcar is in Marlin’s transloading area during
transloading operations nor shall Marlin be responsible for any demurrage
charges incurred whether caused in whole or in part by Marlin’s actions or
inactions. Switching of partially full railcars in and out of Marlin’s
transloading area shall be subject to the applicable railroads tariff and shall
be borne solely by AES. AES shall not have the right to store railcars in
Marlin’s transloading area.

 

  6.7. Any liability for measurement of volume losses of Crude Petroleum will be
AES’ sole risk.

 

7. Operational Modification, Additional Facilities and Capacity Expansion
Requested by AES

AES may at any time make a written request to Marlin for an operational
modification, including new truck un-loading facilities or other facilities
and/or a capacity expansion of the Wildcat Transloading Facility (each, an
“Operational Modification”), and shall include in such written request the
parameters and specifications of the requested Operational Modification. Upon
receipt of such a request, Marlin shall promptly evaluate the relevant factors
related to such request, including, without limitation: engineering and design
criteria, limitations affecting the Operational Modification, cost and financing
factors and the effect of the Operational Modification on the overall operation
of the Wildcat Transloading Facility. If Marlin determines that such Operational
Modification is operationally, commercially and legally feasible, Marlin shall
present a proposal to AES concerning the design and projected costs of such
Operational Modification and the manner in which such costs might be funded by
or recovered from AES, and the Parties shall negotiate in good faith to
determine appropriate terms and conditions of Marlin’s implementation of such
Operational Modification, which shall include, without limitation, the scope and
the appropriate timing of such Operational Modification, as well as a reasonable
return on capital with respect to such Operational Modification, which may
include, without limitation, direct funding or advance funding of all or part of
the costs by AES or an increase in the Skid Transloading Fees. If Marlin
determines the Operational Modification is not commercially or operationally
feasible, it shall provide AES with an explanation of and justification for such
determination.

 

10



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

8. Nominations, Tenders and Title

 

  8.1. AES shall provide to Marlin monthly nominations of the volumes of Crude
Petroleum that AES desires to transload utilizing the Skid Loader at least five
Business Days prior to the first day of the Month in which transloading is
expected to occur (the “Delivery Month”) and shall update such nominations on a
regular basis throughout the Delivery Month. In addition, AES shall give
reasonable notice to Marlin of inbound shipment of Crude Petroleum and shall
provide Marlin with a Material Safety Data Sheet for the Crude Petroleum. The
notification shall be in writing transmitted by email or facsimile transmission
and shall give the time AES’s driver wishes to arrive for unloading. If Marlin
is unable to accommodate AES’ driver at the requested time, Marlin shall advise
AES of available time slots. Unscheduled requests for transloading shall be
subject to delays and the availability or personnel or equipment.

 

  8.2. Title to the Crude Petroleum transloaded pursuant to this Agreement shall
always remain the property of AES. Marlin shall be deemed to have custody of the
Crude Petroleum from the time it passes the flange or other connection between
the delivery truck until it passes the railroad tank car’s receiving line or
flange. Marlin shall observe prudent industry practices in the receipt,
transloading, and handling of AES’s Crude Petroleum.

 

9. Additional Provisions Applicable to Transloading Services

 

  9.1. AES shall be responsible for any damages and/or repair to the Wildcat
Transloading Facility resulting from (i) the negligence or wrongful acts of AES
or any of its employees or agents, including without limitation, any tank truck
drivers, and (ii) the delivery of any product or material other than Crude
Petroleum for handling at the Wildcat Transloading Facility.

 

  9.2. AES shall have no liability for normal wear and tear or deterioration of
the Wildcat Transloading Facility caused by the services contemplated in this
Agreement.

 

10. Regulatory Matters

 

  10.1. In the event any Governmental Authority takes any adverse action with
respect to Marlin or the Wildcat Transloading Facility that negatively affects
the rights, obligations or expenses of Marlin under this Agreement, then the
Parties shall negotiate in good faith to amend this Agreement to comply with any
legislative, regulatory, administrative or judicial action and to retain the
protections and structures reflected by its current terms to the maximum extent
permissible under such judgment. In the event the Parties are unable to reach
agreement with respect to such an amendment within a reasonable period of time
(which shall not be less than thirty (30) Days) after the effectiveness of such
action, then either Party may terminate this Agreement upon written notice to
the other Party.

 

11



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

  10.2. In carrying out the terms and provisions of this Agreement, the Parties
shall comply with all present and future Applicable Laws of any Governmental
Authority having jurisdiction.

 

11. Insurance, Responsibility For Loss or Damage

 

  11.1. AES shall maintain comprehensive insurance coverage for its Crude
Petroleum while in Marlin’s custody and control. Marlin shall maintain
comprehensive general liability insurance for injury to persons or property,
including pollution liability, with combined limits of one million dollars for
each occurrence. Marlin shall also maintain Workers’ Compensation insurance in
accordance with Applicable Law. Neither party shall have any liability for any
risk insured by the other or for which the other is responsible for insuring
under this Agreement. If requested, Marlin shall promptly provide AES with
certificates of insurance evidencing its insurance coverage, with the insurer’s
agreement to provide AES with thirty (30) Days’ prior written notice of any
cancellation, expiration, nonrenewal or reduction in coverage of any such
policy.

 

  11.2. Marlin shall in no event be liable for loss or damage to AES’s Crude
Petroleum, except when caused by Marlin’s gross negligence or willful
misconduct. In consideration of the fees payable by AES to Marlin as provided in
Section 4 of this Agreement (it being acknowledged that higher charges would be
made but for the limitation of liability set forth in this section), it is
understood and agreed that under no circumstances may Marlin’s liability for
Crude Petroleum loss or damage or for any other loss or damage under this
Agreement, including the indemnification provisions set forth in Section 12
hereinafter, exceed $1,000,000. Marlin shall not be liable for evaporation,
clingage, separation or discoloration of Crude Petroleum while being
transloaded.

 

12. Indemnities

 

  12.1.

Environmental, Health or Safety Liability. AES agrees to protect, defend,
indemnify and hold Marlin and its directors, officers, employees, servants,
third-party agents, and Affiliated companies, free and harmless from and against
all claims, suits, costs, liabilities, judgments, costs of specific performance
orders or remedial action requirements, or demands for damages for potential or
actual liability under federal, state or local environmental, health or safety
laws or authorities, in conjunction with, relating to or arising out of work to
performed under this Agreement, resulting from or proximately caused by the sole
or concurrent acts or omissions of AES or AES’ customers, directors, officers,

 

12



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  employees, servants, third-party agents or third parties with whom AES has a
direct or indirect contractual relationship. With respect to the matters so
indemnified, AES agrees to investigate, handle, respond to, provide defense for
and defend any claim, governmental order, demand or suit at its sole expense.

 

  12.2. Other Liabilities.

 

  (a) Notwithstanding anything else contained in this Agreement (other than
Section 12.1 above and subject to the provisions of Section 11.2 above), Marlin
shall defend, indemnify, and hold harmless AES and each of its respective
Affiliates, officers, directors, managers, shareholders, agents, employees,
successors-in-interest, and assignees from and against any and all demands,
claims (including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
(collectively, “Losses”) for or relating to (i) personal or bodily injury to, or
death of the employees of AES and, as applicable, its customers,
representatives, and agents, (ii) loss of or damage to any property, products,
material, and/or equipment belonging to AES and, as applicable, its customers,
representatives, and agents, and each of their respective Affiliates,
contractors, and subcontractors (except for any volume losses of Crude
Petroleum), (iii) loss of or damage to any other property, products, material,
and/or equipment of any other description (except for any volume losses of Crude
Petroleum), and/or personal or bodily injury to, or death of any other Person or
Persons; and with respect to clauses (i) through (iii) above, which is caused by
or resulting in whole or in part from the acts and omissions of Marlin or its
employees, representatives or agents in connection with the ownership or
operation of the Wildcat Transloading Facility and the services provided
hereunder; and (iv) any Losses incurred by AES due to a breach of this Agreement
by Marlin or its Representatives; PROVIDED, HOWEVER, THAT MARLIN SHALL NOT BE
OBLIGATED TO INDEMNIFY OR HOLD HARMLESS AES FROM AND AGAINST ANY LOSSES TO THE
EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF AES.

 

  (b)

Notwithstanding anything else contained in this Agreement, AES shall defend,
indemnify, and hold harmless Marlin and each of its respective Affiliates,
officers, directors, managers, shareholders, agents, employees,
successors-in-interest, and assignees from and against any and all Losses for or
relating to (i) personal or bodily injury to, or death of the employees of
Marlin and, as applicable, its customers, representatives, and agents; (ii)

 

13



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  loss of or damage to any property, products, material, and/or equipment
belonging to Marlin and, as applicable, its customers, representatives, and
agents, and each of their respective Affiliates, contractors, and
subcontractors; (iii) loss of or damage to any other property, products,
material, and/or equipment of any other description, and/or personal or bodily
injury to, or death of any other Person or Persons; and with respect to clauses
(i) through (iii) above, which is caused by or resulting in whole or in part
from the acts and omissions of AES or its employees, representatives or agents,
in connection with AES’s use of the Wildcat Transloading Facility and the
services provided hereunder; and (iv) any Losses incurred by Marlin due to a
breach of this Agreement by AES, or, as applicable, its carriers, customers and
Representatives; PROVIDED, HOWEVER, THAT AES SHALL NOT BE OBLIGATED TO INDEMNIFY
OR HOLD HARMLESS MARLIN FROM AND AGAINST ANY LOSSES TO THE EXTENT THEY RESULT
FROM THE BREACH OF CONTRACT, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF MARLIN.

 

13. Confidentiality

 

  13.1. From and after the Effective Date, each Party shall hold, and shall
cause its Affiliates and its and their respective directors, managers, officers,
employees, agents, consultants, advisors, contractors and other representatives
(collectively, “Representatives”) to hold all Confidential Information of the
other Party in strict confidence, with at least the same degree of care that
applies to such Party’s confidential and proprietary information and shall not
use such Confidential Information except in connection with its performance or
acceptance of services hereunder and shall not release or disclose such
Confidential Information to any other Person, except its Representatives. Each
Party shall be responsible for any breach of this section by any of its
Representatives.

 

  13.2. If a Party receives a subpoena or other demand for disclosure of
Confidential Information received from any other Party or must disclose to a
Governmental Authority any Confidential Information received from such other
Party in order to obtain or maintain any required approval, permit, consent or
license, the receiving Party shall, to the extent legally permissible, provide
written notice to the providing Party before disclosing such Confidential
Information. Upon receipt of such notice, the providing Party shall promptly
either seek an appropriate protective order, waive the receiving Party’s
confidentiality obligations hereunder to the extent necessary to permit the
receiving Party to respond to the demand, or otherwise fully satisfy the
subpoena or demand or the requirements of the applicable Governmental Authority.
If the receiving Party is legally compelled to disclose such Confidential
Information or if the providing Party does not promptly respond as contemplated
by this section, the receiving Party may disclose that portion of Confidential
Information covered by the notice or demand.

 

14



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

  13.3. Each Party acknowledges that the disclosing Party would not have an
adequate remedy at law for the breach by the receiving Party of any one or more
of the covenants contained in this Section 13 and agrees that, in the event of
such breach, the disclosing Party may, in addition to the other remedies that
may be available to it, apply to a court for an injunction to prevent breaches
of this Section 13 and to enforce specifically the terms and provisions of this
Section 13. Notwithstanding any other section hereof, the provisions of this
Section 13 shall survive the termination of this Agreement.

 

14. Assignment

Neither Party may assign this Agreement nor any of the rights, interests or
obligations under this Agreement without the prior written consent of the other
Party, which consent shall not be unreasonably withheld; provided, however, that
either Party may assign its rights under this Agreement to a successor in
interest resulting from any merger, reorganization, consolidation or as part of
a sale of all or substantially all of its assets. This Agreement is binding upon
and inures to the benefit of the successors, permitted assigns, and
representatives in bankruptcy of the Parties. Nothing contained in this Section
will prevent either Party from mortgaging its rights as security for its
indebtedness, but any such mortgage shall be subordinate to the Parties’ rights
and obligations under this Agreement.

 

15. Representations and Warranties

Each Party to this Agreement represents and warrants to the other that it is an
entity duly organized, validly existing and in good standing under the laws of
the state of its organization and has all requisite corporate power and
corporate authority to enter into this Agreement and to carry out the terms and
provisions hereof.

 

16. Termination and Amendment

 

  16.1. This Agreement may not be terminated except as expressly provided
herein, nor may any of its provisions be amended or waived without prior written
consent of both Parties hereto.

 

  16.2. Neither failure nor delay by any Party to exercise any right or remedy
of such Party provided herein shall operate as a waiver with respect to a future
exercise thereof, nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy.

 

15



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

17. Notices

Any notice, statement, or invoice provided for in this Agreement shall be in
writing and shall be considered as having been given if hand carried or if
mailed by United States mail, postage prepaid, to the following address,
respectively:

 

AES:

  

Name:

   Associated Energy Services, LP

Address:

   2105 CityWest Blvd., Suite 100    Houston, Texas 77042

Attention:

   President Marlin:   

Name:

   Marlin Logistics, LLC

Address:

   2105 CityWest Blvd., Suite 100    Houston, Texas 77042

Attention:

   President

or to such other address as such Party may indicate by a notice delivered in
accordance with this Section 17.

 

18. Governing Law

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Texas, without recourse to any principles of law governing
conflicts of law that would otherwise require the application of the laws of
another jurisdiction.

 

19. Fees and Costs; Damages

If mediation or arbitration is necessary to resolve a dispute other than one
arising under the indemnification obligations of this Agreement, each Party
agrees to bear its own attorneys’ fees and costs of investigation and defense,
and each Party waives any right to recover those fees and costs from the other
Party or Parties.

 

16



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

20. Mutual Waiver of Certain Remedies

Except as to the Parties’ indemnification obligations, if any, NEITHER PARTY
SHALL BE LIABLE OR OTHERWISE RESPONSIBLE TO THE OTHER FOR CONSEQUENTIAL OR
INCIDENTAL DAMAGES, FOR LOST PRODUCTION, OR FOR PUNITIVE DAMAGES AS TO ANY
ACTION OR OMISSION, WHETHER CHARACTERIZED AS A AGREEMENT BREACH OR TORT, THAT
ARISES OUT OF OR RELATES TO THIS AGREEMENT OR ITS PERFORMANCE OR NONPERFORMANCE.

 

21. Severability

In the event any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, or by an
empowered government agency, such findings shall not affect the remaining
provisions of this Agreement, which are not found to be invalid, illegal or
unenforceable, unless such construction would be unreasonable.

 

22. Default

 

  22.1. Either Party hereunder shall be in default if such Party: (a) materially
breaches any provision of this Agreement and such breach is not cured within
fifteen (15) Days after written notice thereof (which notice shall describe such
breach in reasonable detail) is received by such Party; provided, however, that
if such breach is not capable of being cured within fifteen (15) Days but the
defaulting Party promptly commences and diligently prosecutes such cure, then
such cure period will be extended for up to an additional ninety (90) Days;
(b) becomes insolvent, enters voluntary or involuntary bankruptcy or makes an
assignment for the benefit of creditors; (c) fails to pay any undisputed sums
due hereunder when due.

 

  22.2. If either Party is in default as described above, then the
non-defaulting Party may: (a) terminate this Agreement upon written notice to
the defaulting Party; (b) withhold any payments due to the defaulting Party
under this Agreement; (c) suspend the performance of its obligations hereunder;
and/or (d) pursue any other remedy at law or in equity.

 

23. Waiver of Trade Practices Acts

The Parties intend that Supplier’s rights and remedies with respect to this
Agreement and all related practices of the Parties shall be governed by legal
principles other than the Texas Deceptive Trade Practices–Consumer Protection
Act, Tex. Bus. & Com. Code Ann. §17.41 et seq. (“DTPA”). THE PARTIES HEREBY
WAIVE APPLICABILITY OF THE DTPA TO THIS AGREEMENT AND TO ANY AND ALL DUTIES,
RIGHTS, OR REMEDIES THAT MIGHT BE IMPOSED BY THE DTPA, WHETHER THEY ARE APPLIED
DIRECTLY BY THE DTPA ITSELF OR INDIRECTLY IN

 

17



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

CONNECTION WITH OTHER STATUTES; PROVIDED THAT THE PARTIES DO NOT WAIVE §17.555
OF THE DTPA. EACH PARTY WARRANTS THAT IT IS A “BUSINESS CONSUMER” FOR PURPOSES
OF THE DTPA, THAT IT HAS ASSETS OF $5 MILLION OR MORE AS SHOWN IN ITS MOST
RECENT FINANCIAL STATEMENTS, THAT IT HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS THAT ENABLES IT TO EVALUATE THE MERITS AND RISKS OF THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, THAT IT HAS BEEN REPRESENTED BY
LEGAL COUNSEL OF ITS OWN CHOICE IN ENTERING INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED IN IT; AND THAT IT IS NOT IN A SIGNIFICANTLY DISPARATE
BARGAINING POSITION WITH THE OTHER PARTY. Each Party recognizes that the
consideration for which the other Party has agreed to perform under this
Agreement has been predicated upon the inapplicability of the DTPA and this
waiver of the DTPA. Each Party further recognizes that the other Party, in
determining to proceed with entering into this Agreement, has expressly relied
upon this waiver and the inapplicability of the DTPA.

 

24. Arbitration

The Parties desire to informally resolve any disputes that may arise, if
possible. All disputes arising out of or relating to this Agreement that are not
resolved by agreement of the Parties must be resolved under the provisions of
this Section. If disputes arise out of or relating to this Agreement, a Party
shall give written notice of such disputes to the other Party, and each Party
will appoint an employee to negotiate with the other Party concerning the
disputes. If the disputes have not been resolved by negotiation within 30 Days
of the initial dispute notice, or if the complaining Party fails to send an
initial dispute notice, the disputes shall be resolved by arbitration in
accordance with the then current International Institute for Conflict Prevention
and Resolution Rules for Non-Administered Arbitration and related commentary
(“Rules”) and this Section. The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1, et seq., and the Rules, to the exclusion of any
provision of state law inconsistent with them. The Party seeking resolution
shall initiate arbitration by written notice sent to the other Party. The
Parties shall promptly select one disinterested arbitrator with at least ten
years’ experience in the natural gas industry or ten years’ experience with
natural gas law, and not previously employed by either Party or its Affiliates,
and, if possible, shall be selected by agreement between the Parties. If the
Parties cannot select an arbitrator by agreement within 30 Days of the date of
the notice of arbitration, a qualified arbitrator will be selected in accordance
with the Rules. If the disputes involve an amount greater than $1,000,000, they
will be decided by a panel of three arbitrators with the above qualifications,
one selected by each Party, and the third selected by the Party-appointed
arbitrators, or in the absence of their agreement, pursuant to the Rules. The
arbitrator(s) shall resolve the disputes and render a final award in accordance
with the substantive law of the state referenced in Section 18 above, “Governing
Law.” The arbitration award will

 

18



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

be limited by Sections 19, “Fees and Costs; Damages,” Section 20, “Mutual Waiver
of Certain Remedies,” and Section 23, “Waiver of Trade Practices Acts.” The
Parties intend case specific dispute resolution; either Party may opt out of any
attempted class action for all claims of any Party related to this Agreement.
The arbitrator(s) shall state the reasons for the award in writing, and judgment
on the arbitration award may be entered in any court having jurisdiction.

 

25. Negotiations; Entire Agreement; Amendment; No Third Party Beneficiaries.

The language of this Agreement shall not be construed in favor of or against
either Party, but shall be construed as if the language were drafted mutually by
both Parties. This Agreement constitutes the final and complete agreement
between the Parties. There are no oral promises, prior agreements,
understandings, obligations, warranties, or representations between the Parties
relating to this Agreement other than those stated herein. All waivers,
modifications, amendments, and changes to this Agreement shall be in writing and
signed by the authorized representatives of the Parties. The relations between
the Parties are those of independent contractors; this Agreement creates no
joint venture, partnership, association, other special relationship, nor any
fiduciary obligations. There are no third party beneficiaries of this Agreement.

 

26. Counterparts

This Agreement may be executed in any number of counterparts, all of which will
be considered together as one instrument, and this Agreement will be binding
upon all Parties executing it.

 

19



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

IN WITNESS WHEREOF, Marlin and AES have caused this Agreement to be duly
executed, all as of the date set forth above.

 

Marlin Logistics, LLC

By:

 

/s/ W. Keith Maxwell III

Name:

 

W. Keith Maxwell III

Title:

 

Chief Executive Officer

Associated Energy Services, LP

By:

 

/s/ W. Keith Maxwell III

Name:

 

W. Keith Maxwell III

Title:

 

Chief Executive Officer

 

20